DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 5, the limitation “the lower surface” lacks sufficient antecedent basis.   Line 9, it’s unclear if the limitation “a corresponding framework” is referencing the previously recited framework.  For the purpose of examination, they are considered to be the same.
With regard to claim 4: Line 2, the limitation “the corners” lacks sufficient antecedent basis.   Note that the shape of the concrete column was not claimed.  Examiner suggests amending the limitation to recited --corners--.
With regard to claim 5: Line 4, it’s unclear if the limitation “horizontally adjacent stand columns” is referencing the previously recited plurality of stand columns.  For the purpose of examination, the limitation is considered to be directed to --horizontally adjacent stand columns of the plurality of stand columns--. Line 5, it unclear if the limitation “vertically adjacent horizontal rods” is referencing the 
With regard to claim 7: Lines 5-6, the limitation “the lower surface” lacks sufficient antecedent basis.   
With regard to claim 8: Lines 2-3, the limitation “the lower surface” lacks sufficient antecedent basis.   
With regard to claim 10: Lines 5 and 7, the limitation “both sides” lacks sufficient antecedent basis.   Examiner suggests amending each limitation to recite --opposite sides--.  Line 10, the limitation “the external columns” lacks sufficient antecedent basis.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed reinforcing structure is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to columns, beams and/or slabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633